In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-111 CV

____________________


STEVEN DEEM, Appellant


V.


TDCJ, ET AL., Appellees




On Appeal from the 172nd District Court
Jefferson County, Texas

Trial Cause No. E-174376 




MEMORANDUM OPINION

	Steven Deem sued the Texas Department of Criminal Justice; the Department's
director, Janie Cockrell; the warden of the Mark Stiles Unit, Dirk Lorimier; and a kitchen
captain, Officer Davis.  Deem's pleadings allege the defendants violated his civil rights by
failing to provide adequate nutrition.  The trial court dismissed the case for want of
prosecution after the case was on file for more than eighteen months without final
disposition.  The appellant perfected appeal but failed to file a brief.  On September 7, 2007,
we notified the parties that the appeal would be advanced without oral argument.  See Tex.
R. App. P. 39.9.   In the absence of a brief assigning error, we dismiss the appeal for want of
prosecution.  Tex. R. App. P. 38.8(a)(1).
	APPEAL DISMISSED.



							_____________________________
								STEVE McKEITHEN
								        Chief Justice


Submitted on September 28, 2007
Opinion Delivered October 11, 2007

Before McKeithen, C.J., Gaultney and Kreger, JJ.